Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Allowability Notice is in response to applicant's arguments/remarks filed on September 23, 2021.
Claims 1, 2, 4-7, 12, 13, 15-19, and 21-27 are currently pending and are being examined.
Claims 1, 2, 6, 7, 12, 13, 17, 22, 24, and 27 have been amended according to the examiner’s amendment entered below.
Claim 27 has been added.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail received from attorney James Longwell on Friday, January 7th, 2022.

The application has been amended as follows: 
1.	A computing device comprising a processor and, coupled to the processor, a storage device, a communication subsystem, an input device and an output device, the storage device storing instructions which when executed by the processor configure the computing device to: 
receive input from a user to initiate the short message service (SMS) 
	receive input from the user to initiate the 
	display a suggestion received in response determining first spending information, the suggestion recommending an expense saving associated with saving for one of the events; 
	display a control, responsive to determining second spending information comprising an initial expense saving, to create a saving event account associated with the one of the events to perform a first savings transaction, and, thereafter, from time to time, to perform subsequent respective savings transactions, the subsequent respective savings transactions initiated via respective push notifications; 
	receive input to create the account and authorize 
	receive, via the communication subsystem, one of the respective push notifications requesting input to initiate performance of a task that is associated with an application defined by instructions stored on the computing device, wherein the task comprises authorizing the subsequent respective savings transactions and transferring an amount of funds from the one or more spending accounts to the saving event account; 
	when the computing device is in a locked state: 
	present the one of the respective push notifications in a notification user interface having a first control to initiate performance of the task by the computing device; 2Response to Non-Final Office Action dated 06/23/2021 Application No. 16/144,106 Filed 09/27/2018 Attorney Docket No. T8480334US1 
	responsive to receiving input via the first control, present an authorization authorization authorize 
and only 

	2.	The computing device of claim 1 wherein the one of the respective push notifications is received when the computing device is in the locked state and wherein the notification user interface is presented over a lock screen such that control of the computing device is restricted until the computing device receives authorization authorization 

	6.	The computing device of claim 1, wherein the one of the respective push notifications is received in response determining a third spending information 

	7.	The computing device of claim 1, wherein the instructions of the application configure the computing device to provide a savings teaching tool component to display the suggestion, the savings teaching tool component operating to: 3Response to Non-Final Office Action dated 06/23/2021 Application No. 16/144,106 Filed 09/27/2018 Attorney Docket No. T8480334US1 
	present one or more graphical user interfaces (GUIs) 
	present one or more GUIs to teach an opportunity to save on spending


	receiving input from a user to initiate the 
	receiving input from the user to initiate the 
	displaying a suggestion received in response determining a first spending information, the suggestion recommending an expense saving associated with saving for one of the events; 
	displaying a control, responsive to determining a second spending information comprising an initial expense saving, to create a saving event account associated with the one of the events to perform a first savings transaction, and, thereafter, from time to time, to perform subsequent respective savings transactions, the subsequent respective savings transactions initiated via respective push notifications; 4Response to Non-Final Office Action dated 06/23/2021 Application No. 16/144,106 Filed 09/27/2018 Attorney Docket No. T8480334US1 
	receiving input to create the saving event account and authorize 
	receiving, at the processor, one of the respective push notifications requesting input to initiate a performance of a task associated with an application defined by instructions stored on the computing device, wherein the task comprises authorizing a respective one of the subsequent respective savings transactions and transferring an amount of funds from the at least one spending account to the saving event account; and 
	when the computing device is in a locked state: 

	responsive to receiving input via the first control, presenting an authorizationauthorization authorize 
	unlocking the computing device and only initiating 

	13.	The method of claim 12 wherein the one of the respective push notifications is received when the computing device is in the locked state where wherein the notification user interface is presented over a lock screen such that control of the computing device is restricted until the computing device receives authorization authorization 

	17.	The method of claim 15, wherein the one of the respective push notifications is received in response determining a third spending information 

	22.	The device of claim 1, wherein saving event account information is shared with a third party and the saving event account is enabled to receive savings amounts from the third party.

	24.	The method of claim 12, wherein saving event account information is shared with a third party and the saving event account is enabled to receive savings amounts from the third party.

	27.	One or more non-transitory computer storage media storing instructions, which when executed by a processor of a computing device, configure the computing device to: 
	receive input from a user to initiate the 
	receiving input from the user to initiate the 
	display a suggestion received in response determining first spending information, the suggestion recommending an expense saving associated with saving for one of the events; 
	display a control, responsive to determining second spending information comprising an initial expense saving, to create a saving event account associated with the one of the events to perform a first savings transaction, and, thereafter, from time to time, to perform subsequent respective savings transactions, the subsequent respective savings transactions initiated via respective push notifications; 
	receive input to create the account and authorize 
	receive one of the respective push notifications requesting input to initiate performance of a task that is associated with an application defined by instructions stored on the computing device, wherein the task comprises authorizing the subsequent respective savings transactions and transferring an amount of funds from the one or more spending accounts to the saving event account; 

	present the one of the respective push notifications in a notification user interface having a first control to initiate performance of the task by the computing device; 7Response to Non-Final Office Action dated 06/23/2021 Application No. 16/144,106 Filed 09/27/2018 Attorney Docket No. T8480334US1 
	responsive to receiving input via the first control, present an authorization authorization authorize 
	unlock the computing device and only 


Allowable Subject Matter
	The following is an examiner’s statement regarding reasons for allowance:

Rejections under 35 U.S.C. 101
	Claims 1, 2, 4-7, 12, 13, 15-19, and 21-27 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.

	Claims 1, 2, 4-7, 21, 22, and 25, at a high level, recite a computing device that facilitates various processes for collecting information associated with one or more spending accounts of a user, providing recommendations to the user regarding their sending, creating a saving event account associated with an event [e.g. a vacation], and periodically transferring funds from the one or more spending accounts 
	Claim 1, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 1 recites the following limitations:
when the computing device is in a locked state: 
present the one of the respective push notifications in a notification user interface having a first control to initiate performance of the task by the computing device; 2Response to Non-Final Office Action dated 06/23/2021 Application No. 16/144,106 Filed 09/27/2018 Attorney Docket No. T8480334US1 
responsive to receiving input via the first control, present an authorization interface to receive authorization input to only authorize the performance of the task;
unlock the computing device and only initiate the performance of the task by loading into an operating memory only a portion of the application without loading a remainder of the application, the portion comprising a messaging portion to communicate a message to a remote device to perform the task.
	These limitations disclose a process for displaying savings transaction recommendation to a user via a lock screen interface of a mobile device. The user is able to initiate these savings transactions and transfer funds between accounts without fully loading an application into an operating memory of the mobile device. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. 

	Claims 12, 13, 15-19, 23, 24, and 26 overcome the requirements set forth under 35 U.S.C. 101 for similar reasons as described above regarding claims 1, 2, and 4-7. Specifically, claim 12 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 1 and 12 is that claim 12 is drafted as method rather than as a computing device. 

	Claim 27 overcomes the requirements set forth under 35 U.S.C. 101 for similar reasons as described above regarding claims 1, 2, and 4-7. Specifically, claim 27 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 1 and 27 is that claim 27 is drafted as a non-transitory computer storage media rather than as a computing device. Therefore, since the same analysis should be used for claims 1 and 27, claim 27 overcomes the requirements set forth under 35 U.S.C. 101.

Rejections under 35 U.S.C. 102/103
	Claim 1 recites the following limitations that are not taught by the prior art:
receive input from a user to initiate the discovery of events having expense requirements associated with the events, the events determinable from one or more of calendar information, contact information, social media information, email, short message service (SMS) or other communication information; 
receive input from the user to initiate the monitoring of one or more spending accounts to determine spending information;
	The prior art reference that most completely teaches the limitations of claim 1 as a whole is Kundu (U.S. Pre-Grant Publication No. 20160267601). Kundu discloses a system/method for creating a savings account associated with a particular event (i.e. an upcoming vacation of the user). However, Kundu does not teach that the user provides input to initiate a process in which the system monitors their spending accounts and discovers events from other data sources (e.g. calendar and social media data). Kundu does teach that the system may access data from a social media account of the user (See 
	
	Claim 12 is allowable over the prior art for similar reasons as described above regarding claim 1. Specifically, claim 12 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 1 and 12 is that claim 12 is drafted as method rather than as a computing device. Therefore, since the same analysis should be used for claims 1 and 12, claim 12 is allowable over the prior art. Claims 13, 15-19, 23, 24, and 26 are similarly found to be allowable over the prior art due to their dependency on claim 12.

	Claim 27 is allowable over the prior art for similar reasons as described above regarding claim 1. Specifically, claim 27 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 1 and 27 is that claim 27 is drafted as a non-transitory computer storage media rather than as a computing device. Therefore, since the same analysis should be used for claims 1 and 27, claim 27 is allowable over the prior art.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Benefield (U.S. Pre-Grant Publication No. 20110208629): Describes a system configured to monitor information and make observations about the customer's use of account services and features, and use a communication device to communicate a notification message containing information relating to how the customer could better utilize the account services and features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696